Citation Nr: 0636360	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable rating prior to June 28, 
2005, and a higher than 10 percent rating from June 28, 2005, 
for the residuals of fracture, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, continued a 0 
percent disability rating for the residuals of fracture, left 
ankle, denied service connection for PTSD, and denied service 
connection for hepatitis C. 

It is necessary to clarify the issues on appeal.  The 
February 2003 rating decision on appeal denied entitlement to 
a compensable rating for the residuals of fracture, left 
ankle.  After the veteran perfected his appeal, a subsequent 
decision by the RO, in the December 2005 supplemental 
statement of the case (SSOC), increased the disability rating 
from 0 percent to a 10 percent rating.  Since the veteran 
perfected his appeal from the 2003 denial of his claim for an 
increased rating, the issue is  whether he was entitled to a 
compensable disability rating prior to June 28, 2005, as well 
as whether he is entitled to a disability rating higher than 
10 percent from June 28, 2005.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Therefore, the issues on appeal have been 
rephrased as shown above.  

The veteran limited his appeal to the above referenced issues 
in his VA Form 9 dated February 2004.  The Board notes that 
veteran did not appeal the issue of entitlement to an 
increased rating for porphyria cutanea tarda, including 
scarring of the face and neck and dermatitis of the hands, 
currently evaluated as 30 percent (noncompensable).  In the 
January 2004 statement of the case (SSOC), the RO had 
increased the veteran's disability rating from 10 percent to 
30 percent for this 
condition. 


The issues of entitlement to service connection for hepatitis 
C and entitlement to a compensable rating prior to June 28, 
2005, and a higher than 10 percent rating from June 28, 2005, 
for the residuals of fracture, left ankle, are addressed in 
the REMAND portion of the decision below.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

There is no medical evidence to establish that the veteran 
has PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).




II. PTSD

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

The veteran's medical records are absent a diagnosis of PTSD.  
In fact, there is no evidence in veteran's claims file that 
he was ever diagnosed with PTSD in service or anytime 
thereafter.  At the June 2004 RO hearing, the veteran 
explained that he was never diagnosed with PTSD.  In 
addition, the veteran also indicated that he does not take 
medication for his purported condition and does not currently 
see a doctor.   

The Board must rely on independent medical evidence to 
support its opinions.  While the veteran may believe that he 
has PTSD which was caused by the stressors he experienced 
during military service, he is a lay person and has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The record 
must include medical evidence that the appellant actually has 
PTSD.   

Without a diagnosis of PTSD, there is no need to address the 
veteran's claimed in-service stressors or take any further 
action on them.  In the absence of medical evidence showing 
he has PTSD, the claim must fail regardless of the stressors.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  In light 
of the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



III. Veterans Claims Assistance Act 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated in August 2002 and January 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The August 2002 letter was sent prior to 
initial adjudication of the veteran's claims.  While the 2002 
letter did not specifically tell the veteran to provide any 
relevant evidence in his possession, nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence for the following 
reasons.  First, the August 2002 letter informed the veteran 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the August 2002 letter 
advised the veteran that VA will assist him to get such 
things as medical records, employment records, or records 
from other Federal agencies; however, he was advised that he 
must give VA enough information about these records so that 
they can request them from the agency or person who has them.  
The August 2002 letter also explained to the veteran that it 
is his responsibility to support his claims with appropriate 
evidence.  Moreover, there is no allegation by the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claims.  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been requested and obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  While the veteran reported that he had received 
treatment for hepatitis C at the VA Sandusky Community Based 
Outpatient Clinic and at St. Vincent Medical Center in 
Toledo, records which are missing from the veteran's claims 
file, the veteran reported at the June 2004 RO hearing that 
he had never received any private treatment for his purported 
PTSD and did not report that he had ever received any VA 
treatment for these conditions.  In addition, there is no 
indication in the record that any additional evidence, 
relevant to the claims decided herein, is available and not 
part of the claims file.       

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
Board concludes an examination is not needed for the 
veteran's PTSD claim because there is no competent evidence 
of current disability.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 

ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The Board has carefully reviewed the veteran's remaining 
claim, but finds that the record is not sufficiently 
developed to ensure an informed decision.

At the RO hearing in June 2004, the veteran reported that he 
had received treatment for hepatitis C at the VA Sandusky 
Community Based Outpatient Clinic.  These records are not in 
the veteran's claims file.  With respect to VA's duty to 
assist the veteran in obtaining potentially relevant 
evidence, it is clear further development is needed.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

On the veteran's VA Form 9, Appeal To Board Of Veterans' 
Appeals, dated February 2004, the veteran indicated: "I was 
never afforded a chance to fill out a hepatitis C 
questionnaire."  However, a letter sent to him in August 
2002 advised him of the risk factors for hepatitis C and 
requested he provided this information.  While this claim is 
in remand status, he is free to submit additional information 
concerning his risk factors if he would like to do so. 

With respect to the higher rating claim for the residuals of 
fracture, left ankle, the Board must also remand this claim 
to ensure full and complete compliance with the enhanced 
duty-to-notify provisions enacted by the VCAA.  It cannot be 
said, in this case, that there has been sufficient 
compliance.  When the veteran was assigned a 10 percent 
rating, the effective date was the date of a VA examination.  
The RO did advise him in a March 2006 letter of how VA 
assigns disability ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, where such 
notice is needed because of the circumstances of a case (such 
as a staged rating in this case), it must be followed by 
readjudication of the claim for the Board to find there has 
been complete compliance with VA's duty to notify.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 
2006).  Although the veteran was given notice of how 
effective dates are assigned per Dingess, the claim was not  
readjudicated via a supplemental statement of the case.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
medical records for the treatment he 
received at the VA Sandusky Community 
Based Outpatient Clinic.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.        

2.  After obtaining the above evidence, 
if, and only if, it is determined that 
the veteran has risk factors associated 
with hepatitis C which are linked to 
military service, the veteran should be 
afforded a VA examination to ascertain 
whether he has hepatitis C, and if so, 
whether it is at least as likely as not 
that the diagnosed disorder is related 
to military service.  The examination 
should be accompanied by appropriate 
testing.  The examiner must discuss the 
known risk factors for hepatitis C, and 
what role they play in the veteran's 
case.  The report of examination should 
include the complete rationale for all 
opinions expressed.  The claims folder 
must be made available to the examiner 
for review.

It would be helpful if the physician 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


